Citation Nr: 0629645	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of spinal meningitis.  

2.  Entitlement to a rating in excess of 30 percent for a 
mood disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
February 1968 to August 1968 while serving in the Illinois 
Army National Guard from 1967 to 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision denied a rating in excess 
of 10 percent for residuals of spinal meningitis.  The 
veteran appealed that decision, and in a September 2005 
rating determination, the RO increased the rating for that 
disability to 30 percent, effective June 18, 1999.  This was 
the date of receipt of the veteran's claim for an increased 
rating.  The disorder was reclassified to include mood 
disorder as a residual of spinal meningitis.  He has 
expressed his continued disagreement with the rating assigned 
for this disability; see AB v. Brown, 6 Vet. App. 35 (1993).  
Thus, the claim remains on appeal.  However, as explained 
below, the initial increased rating issue that was developed 
for Board review is more accurately addressed as on the title 
page of this decision and includes not only the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of spinal meningitis, but also entitlement to a rating in 
excess of 30 percent for a mood disorder as a separate 
disorder.  

In further explanation, it is noted that service connection 
for residuals of spinal meningitis was initially established 
in April 1969.  A 10 percent rating was assigned, effective 
from August 1968.  As reported above, in the September 2005 
rating determination, the disability rating was increased and 
the disorder was reclassified to include mood disorder.  As 
the initial 10 percent rating assigned for spinal meningitis 
alone was in effect from 1968 and in effect for over 20 
years, it is a protected rating.  See38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
8019, April 1969 rating decision; September 2005 rating 
decision.  In effect, the veteran is entitled to that 10 
percent rating for residuals of spinal meningitis and any 
additional disability deemed to be part and parcel of that 
disability is a separate condition that will be addressed as 
a separate issue.  As a result, the veteran's contentions 
will more accurately be addressed by making determinations as 
to increased ratings for spinal meningitis and for mood 
disorder as separate issues.  

In May 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's spinal meningitis is not an active febrile 
disease, and current residuals, other than a separately 
service-connected mood disorder, are minimal, if existent.  
No ratable residuals of meningitis have been identified.  

2.  Current manifestations of mood disorder include 
subjective complaints of pain, headaches, fatigue, anxiety, 
depression, and poor concentration.  Neuropsychological 
testing was grossly intact upon evaluation in August 2005, 
but there were mild problems with concentration and variable 
attention across tasks.  Mood regulations problems were 
noted, but testing suggested intact memory and intellect.  
His pain disorder was likely associated with both 
psychological and chronic medical problems.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of spinal meningitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 4.124a, DC 8019 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.7, 4.130, DC 9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2004.  By means of this 
document, the veteran was told of the requirements to 
establish an increased rating, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and supplemental statements of the case (SSOCs) have included 
a summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in February 2004 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in 2004, his claim was readjudicated based upon all 
the evidence of record as evidenced by SSOCs in September 
2005 and April 2006.  There is no indication that the 
disposition of his claims would not have been different had 
he received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings.  
While he was provided with notice of the type of evidence 
necessary to establish higher disability ratings, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
August 2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In effect, the veteran claims entitlement to a rating in 
excess of 10 percent for residuals of spinal meningitis and 
in excess of 30 for mood disorder.  For the reasons set forth 
below, the Board disagrees and the claims are denied.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  

Service connection was established for spinal meningitis in 
an April 1969 rating action and a 10 percent rating was 
assigned, effective from August 25, 1968.  The 10 percent 
rating was awarded pursuant to DC 8019 which provides for a 
100 percent rating for epidemic cerebrospinal meningitis as 
an active febrile disease.  A 10 percent rating is assigned 
under this code for the rating of  minimum residuals.  As VA 
examination in 1968 showed meningitis by history only with no 
neurological residuals (other than the veteran's complaints 
of headaches and backaches), a 10 percent rating was 
assigned.  

Based on recent medical evidence, and as explained above, 
service connection was recently established for a mood 
disorder and a 30 percent rating was assigned pursuant to DC 
9435 of 38 C.F.R. § 4.130 which addresses depressive 
disorders.  The Board finds support in this decision based on 
the determination in August 2005 that the veteran had a mood 
disorder as a result of service-connected spinal meningitis.  
(It is also noted that all depressive disorders are rated 
under the same criteria in the General Rating Formula for 
Mental Disorders of 38 C.F.R. § 4.130, and on Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
DC is "completely dependent on the facts of a particular 
case.")  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (any change in DC by a VA adjudicator must be 
specifically explained).  

Under DC 9434, evaluations of 0, 10, 30, 50, 70, and 100 
percent are authorized, depending upon the severity of the 
depressive disorder as indicated by the medical evidence of 
record.  As the veteran has already been assigned a 30 
percent evaluation here, the Board will limit its increased 
rating analysis to the issue of whether a 30 or a 50 percent 
evaluation is appropriate.  As the Board finds that a higher 
rating is not warranted here, it will forgo analysis of the 
70 and 100 percent ratings.

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9434.

A 50 percent evaluation is assigned under DC 9434 when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9434.

The Board has reviewed the veteran's claims as to severe 
impairment.  In statements of record, he asserted that his 
numerous physical problems have caused him great stress.  He 
reported mood swings and pointed out that he was on 
psychiatric medications.  (His claim that numerous other 
physical problems have resulted from his service-connected 
meningitis was referred to the RO in the Board's February 
2004 remand.)  

The medical evidence addressing the issues on appeal consists 
of post service private and VA medical records.  In the post 
service years through the mid 1990s, the veteran essentially 
complained of chronic joint pain and headaches.  At the time 
of VA examination in 1996, the examiner suggested that the 
veteran undergo neuropsychological testing to include multi-
phasic personality inventory to determine the extent of his 
conversion reaction vs. somatoform disorder vs. somatization 
pattern.  At that time, the diagnoses included dysthymia.  

Additional VA examination in August 1999 reflects that the 
veteran again showed with a constellation of somatoform 
problems to include pain in the back, thighs, and shoulders, 
as well as headaches.  On physical exam, however, there were 
no myelopathic or encephalopathic features.  There was no 
focal weakness, no vesiculations, and no atrophy.  There were 
no pathological reflexes.  

VA records from 2000 and 2001 show that his complaints of 
pain continued.  He reiterated his contentions at a hearing 
in May 2003 (a transcript is of record) and as per a Board 
remand request in February 2004, additional VA examination 
was conducted in August 2005.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (the present level of disability is of 
primary concern in rating disabilities).  

When examined in 2005, the veteran reported continuous low 
back pain, headaches, and the feeling that his hands and feet 
were cold.  He had experienced sharp pains across his chest 
and down his left side.  He also reported being depressed 
since the illness, with memory problems, and poor 
concentration.  His memory problems had worsened recently.  
He was depressed due to his physical condition and chronic 
pain.  

The VA examiner noted that the veteran's claims file was 
reviewed.  His inservice history of treatment for spinal 
meningitis was noted, as was his post service treatment up to 
the time of this evaluation.  Upon mental status exam, his 
hygiene and grooming were good.  He was alert and oriented 
times three.  His speech was of normal rate and rhythm, 
volume, and amount.  His thought processes were sequential, 
and there was no evidence of psychotic process.  He denied 
any suicidal or homicidal ideation.  His insight was fair, 
and he tended to ruminate about his health problems  The 
examiner noted that the veteran firmly believed that each of 
his physical problems were directly related to his episode of 
meningitis.  

Numerous tests were conducted, to include neuropsychological 
evaluation, which showed grossly intact neurocognitive 
functioning.  Intellectual functioning was in the average 
range.  Memory functioning was intact for new learning, 
recall, and consolidation and storage of information.  Visual 
memory scores were slightly lowered for immediate recall, but 
there was limited effort during this portion of testing.  His 
scores improved when encourage, but the examiner opined that 
there were some mild problems in concentration and variable 
attention across tasks.  

The examiner noted that the veteran reported symptoms of 
anxiety and mild symptoms of depression.  These likely 
interfered with attention and concentration as well, and 
contributed to increased pain.  The veteran had headaches 
about 2-3 times per month which were exacerbated by anxiety 
and depression.  In turn, his pain exacerbated the 
psychological symptoms.  

The examiner concluded that the test results suggested intact 
memory and intellect, but mood regulation problems that had 
existed since the time of meningitis.  His pain disorder was 
opined to be likely associated with both psychological and 
chronic medical problems.  His chronic pain issues appeared 
to have been exacerbated by his worry and concern.  He tended 
to internalize stress and experience this physically rather 
than exploring psychological etiology.  

The final diagnoses included mood disorder due to chronic 
pain issues that may as likely as not be related to the 
meningococcal meningitis, with depressive features; pain 
disorder associated with both psychological factors and a 
general medical condition; and adjustment disorder, depressed 
mood.  His meningitis was diagnosed by history only.  His 
Global Assessment of Functioning (GAF) score was 59.  In the 
body of the report, it was noted that the veteran continued 
to work as an outdoor salesman for a lumber company.  

A private record from August 2006 reflects a doctor's 
statement that the veteran was currently being seen for a 
mental disorder and should not serve on jury duty.  

As to the claim that a rating in excess of 10 percent is 
warranted for residuals of spinal meningitis, the Board finds 
that there is no medical evidence of active meningitis during 
the pendency of the veteran's claim on appeal.  Historically, 
since the 10 percent rating was initially established in a 
1969 rating decision, no significant residuals, other than 
the separately rated mood disorder, have been attributed to 
the service-connected meningitis.  And, as reported above, 
his spinal meningitis is diagnosed by history only at the 
most recent exam.  The medical evidence of record, as 
summarized in detail above, clearly establishes the veteran's 
service-connected disability is not currently active, and 
that no rating residuals of this condition are identified.  

Under these circumstances, no more than the minimum 10 
percent rating for residuals of spinal meningitis is 
warranted, and the claim for a higher rating must be denied.  



As to the claim for a rating in excess of 30 percent for a 
mood disorder, it is noted that the veteran is employed full 
time, and though he exhibits definite depressive 
symptomatology, he is coherent and alert.  At the time of 
exam in 2005, he reported mild symptoms of depression.  
However, he did not demonstrate the reduced reliability and 
productivity characteristic of the criteria noted for a 50 
percent evaluation.  His speech was of normal rate and 
rhythm, volume, and amount.  His thought processes were 
sequential, and there was no evidence of psychotic process.  
He denied any suicidal or homicidal ideation.  His insight 
was fair.  Only mild problems were concentration were 
reported.  His memory appeared intact in the examination.  38 
C.F.R. § 4.130, DC 9434.

In short, the veteran's impairment from his depressive 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  See 38 
C.F.R. § 4.130.  As he stated, symptoms of anxiety and 
depression are present, and subjective complaints of pain and 
headaches are reported, but they do not appear to 
significantly interfere with his occupation as a salesman 
with a lumber company.  As such, the Board finds a rating in 
excess of 30 percent unwarranted here. 

As to both issues on appeal, the assignment of an extra-
schedular rating was also considered under 38 C.F.R. § 
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected spinal 
meningitis and depressive disorder have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization. 
Accordingly, the Board finds that the impairment resulting 
from the veteran's residuals of spinal meningitis and mood 
disorder are appropriately compensated by the currently 
assigned schedular ratings.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227


ORDER

A rating in excess of 10 percent for residuals of spinal 
meningitis is denied.  

A rating in excess of 30 percent for mood disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


